Citation Nr: 1003118	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-33 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a urinary disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in June 2009.  

The Board notes the Veteran raised the issue of entitlement 
to service connection for a hand injury in his August 2008 
Substantive Appeal (VA Form 9).  The RO has not addressed 
this issue.  As such, this matter is REFERRED to the RO for 
the appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran alleges that he has a back disorder and a urinary 
disorder, which were incurred during active duty service.  
Having carefully considered the record, the Board finds that 
further development is necessary prior to issuing a decision 
in this matter. 

There are several records in the Veteran's service treatment 
records of back problems.  In October 1971, the Veteran 
reported to the hospital with a sore back.  In January 1972, 
the Veteran again went to the emergency room with back pain.  
In April 1973, there is a record of a visit to the orthopedic 
clinic, but the record does not state whether it was for 
problems with the Veteran's back. 

The record also shows that in June 1975, the Veteran injured 
his back.  In July 1975, the Veteran was advised to have a 
surgical excision on his back.  The ability to grant service 
connection for an injury incurred during reserve service 
depends on the Veteran's status during that time. 

Active military, naval, and air service includes 
active duty, any period of active duty for training 
during which the individual concerned was disabled 
or died from a disease or injury incurred or 
aggravated in line of duty, and any period of 
inactive duty training during which the individual 
concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such 
training. See 38 C.F.R. § 3.6.  

It is unclear from the records whether the Veteran was on 
inactive duty for training, active duty for training, or a 
civilian at the time of this injury.  Accordingly, it is 
necessary to collect the relevant records and for the RO to 
make a determination as to the Veteran's status at the time 
of the June 1975 injury.

Moreover, since the Veteran's discharge from service, there 
is one record from September 1981 of mild degenerative 
changes to his thoracic spine.  As such, if the RO concludes 
that the Veteran was on active duty for training at the time 
of the June 1975 back injury, the Veteran should undergo a VA 
examination to determine if he has a current diagnosis of a 
back disorder and if such a disorder is related to his period 
of service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (discussing circumstances when a VA 
examination is required).

Furthermore, the Veteran alleges that he has urinary burning, 
which was incurred during active duty service.  This claim 
must be also be remanded for a VA medical opinion to clarify 
whether the Veteran's current diagnosis was caused by his 
active military service.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim of entitlement to service 
connection, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, 20 Vet. 
App. at 79.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2008), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence, etiology, or severity of a 
disability.  See 38 C.F.R. § 3.159.

There are several records in the Veteran's service treatment 
records of urinary burning.  In January 1972, the Veteran 
reported to the hospital with frequent urination.  In May 
1972, the Veteran again went to the emergency room with 
burning in urination, and difficulty with frequency, urgency, 
and discharge.  

At the June 2009 hearing, the Veteran testified that he has 
continued to experience problems with urination since his 
discharge from service.  

The Veteran has not been afforded a current VA examination to 
specifically determine whether he has a urinary disorder due 
to service.  Thus, the Board finds that such an examination 
is necessary under 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should request any 
civilian and military records, 
including all records of his Air Force 
Reserve service.  After reviewing these 
records, the RO/AMC shall determine if 
the Veteran was on active duty for 
training, inactive duty for training or 
a civilian worker at the time he 
experienced the June 1975 back injury.  

2. The RO/AMC should contact the 
Veteran and ask him to provide the 
names, addresses, and approximate dates 
of treatment for any health care 
providers, including VA, who may 
possess additional records pertinent to 
his claims for service connection for a 
back disorder and a urinary disorder.  
After obtaining any necessary 
authorization from the Veteran for the 
release of his private medical records, 
the AM/RO should obtain and associate 
with the file all records that are not 
currently on file.

If the RO/AMC  is unsuccessful in 
obtaining any such records identified 
by the Veteran, it should inform the 
Veteran of this and request him to 
provide a copy of the outstanding 
medical records if possible.

2. After the above, the RO/AMC should 
schedule the Veteran for a VA 
examination by an appropriate health 
care provider to determine whether the 
Veteran has a back disorder and/or a 
urinary disorder due to service.  The 
following considerations will govern 
the examination:

The claims folder and a copy of this 
remand must be made available to the 
examiner in conjunction with this 
examination, and the examiner must 
acknowledge receipt and review of this 
material in any report generated as a 
result of this remand.  

The examiner must respond to the 
following inquiries:

a. After examination of the 
service treatment records and post 
service treatment records as found 
in the claims folder, and 
conducting any appropriate 
clinical testing and any 
appropriate interview with the 
Veteran to determine if the 
Veteran has a back disorder and/or 
a urinary disorder that was 
incurred or aggravated by or 
during active military service or 
active duty for reserve training.

In requesting the VA medical 
examination as to the 
Veteran's claimed back 
disorder, the RO/AMC must 
advise the medical examiner 
of the Veteran's status 
(i.e., active duty, active 
duty for training, inactive 
duty, or civilian) at the 
time of the alleged 
incident).

b. The examination report must 
reflect review of pertinent 
material in the claims folders.  
All findings should be reported in 
detail.  A complete rationale for 
all opinions must be provided.

3. The RO/AMC  must notify the Veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. § 3.655.  In the 
event that the Veteran does not report 
for either of the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that 
was sent was returned as undeliverable.

4. After all of the above has been 
completed, the RO/AMC should 
readjudicate the Veteran's claims for 
service connection for a back disorder 
and a urinary disorder taking into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action.  If any of 
the benefits sought on appeal remains 
denied, the Veteran should be provided 
a Supplemental Statement of the Case, 
which should include all pertinent law 
and regulations.  The Veteran and his 
representative should then be given an 
appropriate opportunity to respond.
		
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




